SUMMARY ORDER

Plaintiffs-Appellants Philip and Charlotte Sullivan, pro se, appeal from the June 21, 2007 judgment of the United States District Court for the District of Connecticut (Kravitz, J.) dismissing the complaint as to some of the Defendants-Appellees, granting summary judgment in favor of the remaining Defendants-Appellees as to all federal claims, and declining to exercise supplemental jurisdiction over all remaining state law claims, and the August 8, 2007 order of the District Court denying the Sullivans’ motion for reconsideration. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
*43We conduct a de novo review of both the grant of summary judgment and the dismissal of a claim under Federal Rule of Civil Procedure 12(b)(b). See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003) (summary judgment); Cooper v. Parsley, 140 F.3d 433, 440 (2d Cir.1998) (Rule 12(b)(6)). Discovery rulings, the denial of leave to amend the complaint, and the denial of reconsideration are reviewed for abuse of discretion. See Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir.2008) (leave to amend); In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 102 (2d Cir.2008) (discovery); Harris v. Kuhlmann, 346 F.3d 330, 357 (2d Cir.2003) (reconsideration).
After having reviewed the Sullivans’ contentions on appeal and the record of proceedings below, we affirm for substantially the reasons stated by the district court in its thorough opinions. We have considered all of the Sullivans’ arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.